

117 HR 3334 IH: Build Up the Suburbs Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3334IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Ms. Bourdeaux (for herself, Mrs. McBath, and Mr. Gimenez) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo increase the project cap for certain small starts projects, and for other purposes.1.Short titleThis Act may be cited as the Build Up the Suburbs Act or the BUS Act. 2.DefinitionsSection 5302 of title 49, United States Code, is amended—(1)by redesignating paragraphs (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), and (24) as paragraphs (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), and (25), respectively; (2)by inserting after paragraph (6) the following:(7)Express lane transit systemThe term express lane transit system means a public transportation facility that—(A)utilizes an integrated combination of bus rapid transit and tolled managed lanes; and(B)allows for limited access entry of toll paying vehicles to restricted lanes, while prioritizing transit’s need and use of available capacity in order to improve transit performance. ; and (3)in paragraph (8), as so redesignated—(A)in subparagraph (D) by striking ; or and inserting a semicolon;(B)in subparagraph (E) by striking the period and inserting ; or; and(C)by adding at the end the following: (G)for express lane transit system. .3.Fixed guideway capital investment grantsSection 5309(a)(7) of title 49, United States Code, is amended—(1)in subparagraph (A) by striking $100,000,000 and inserting $360,000,000; and(2)in subparagraph (B) by striking $300,000,000 and inserting $600,000,000.4.Nationally significant freight and highway projectsSection 117 of title 23, United States Code, is amended by adding at the end the following: (o)PriorityIn selecting projects under this section, the Secretary shall give priority to projects that include multimodal public transportation components. .